Citation Nr: 1446663	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  03-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

The Veteran also submitted additional evidence in August 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at an August 2007 VA examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not related to or caused by the service-connected diabetes mellitus.  The examiner indicated that he reviewed the Veteran's medical records; however, the examiner noted that he did not have the Veteran's claim folder for review.  In August 2008, the Veteran submitted a private medical opinion from the Hattiesburg Clinic which stated "I think [the Veteran's] erectile dysfunction is due to the diabetes, no hypertension, hyperlipidemia."  Also at an August 2011 Decision Review Officer (DRO) Hearing, the Veteran testified that his doctor at the Hattiesburg clinic stated that his erectile dysfunction was related to his sugar diabetes and blood pressure.  He specified that the doctor informed him that the two medicines taken together cause the erectile dysfunction.  See DRO Hearing Transcript, p. 8.  

The Board finds that further medical inquiry is warranted.  The medical opinion from the Hattiesburg clinic is speculative in nature and is not supported by any relevant medical or factual evidence.  Although the February 2007 VA examiner did not review the Veteran's claims folder, that alone does not render it inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history).  However, here the Veteran has alleged that his civilian doctor indicated that his medications may cause his erectile dysfunction.  This was not previously addressed by the VA examiner.  Therefore, the Board finds that a remand to address all theories of entitlement is warranted.  

Second, the Veteran testified that he was treated outside of the VA for his diabetes management prior to starting treatment directly with the VA.  The Veteran's private treatment records from the Hattiesburg Nuclear Cardiology Clinic have been associated with the Veteran's claims folder; however, only one document from the Hattiesburg Clinic, for the Veteran's other medical needs (including diabetes and erectile dysfunction) has been associated with the Veteran's claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, a November 2008 VA environmental examination indicates that the Veteran has neuropathy of the lower and upper extremities.  However, there is no opinion as to whether the neuropathy is related to the Veteran's service-connected diabetes mellitus.  A November 2008 neurological consultation notes that the Veteran reported that his hands were numb and couldn't feel heat when testing water temperature.  The clinician noted that the Veteran was service-connected for diabetes mellitus, and also noted "which should now specifically include diagnosis of diabetic neuropathy, and ALSO carpal tunnel syndrome."  He also indicated an impression of diabetic neuropathy, moderate, more sensory than motor.  It is unclear as to whether the clinician was making a diagnosis of neuropathy of the upper extremity that is secondary to the service-connected diabetes.  A January 2011 VA neurological consultation indicates that the Veteran reported loss of sensation in the upper and lower extremities.  He reported that he has to test water with his elbow because his hands cannot gauge the temperature.  The Veteran's history of diabetes mellitus was noted.  The clinician noted an impression of diabetes mellitus sensorimotor neuropathy.

In August 2014, the Veteran submitted medical evidence from the Southern Neurologic and Spinal Institute.  The evidence indicated that the Veteran was being evaluated for possible cervical radiculopathy versus compression neuropathy.  The Veteran reported numbness and tingling in both hands, left worse than the right. 
The Veteran underwent nerve conduction studies and a needle EMG examination.  The electrophysiological findings suggested that the Veteran suffered from diffuse axonal polyneuropathy affecting sensory and motor fibers.  The clinician noted that this finding "seems likely related to patient's chronic diabetes."  However, no rationale was provided for this conclusion.

The Veteran was afforded VA examinations in August 2007, April and June 2009 where the examiners opined against a causal relationship between neuropathy of the upper extremities and the service-connected diabetes mellitus.  However, none of the examiners reviewed the Veteran's claims folder before rendering an opinion.  Moreover, the examiners did not appear to address or reconcile the above mentioned favorable medical evidence.  Therefore, the Board finds the examinations inadequate for adjudication purposes. 

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with claims folder the Veteran's VA treatment records dated from September 2012 to present.

2.  Contact the Veteran and request that he provide or authorize the release of records from the Hattiesburg Clinic and any other private facility where the Veteran has been assessed and treated for his diabetes mellitus, erectile dysfunction and neuropathy of the upper extremities.  

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for an appropriate VA examination by a physician.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to examine the Veteran, review the claims file, and offer an opinion as to the following questions:


Erectile Dysfunction

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was incurred in or caused by service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's statement that his civilian doctor informed him that his diabetes mellitus and hypertension medications caused his erectile dysfunction.  See DRO Hearing Transcript p. 8.  The examiner's attention is also directed to the May 2008 Hattiesburg Clinic treatment note which indicates that the Veteran's erectile dysfunction may be due to his diabetes mellitus.  The examiner is asked to reconcile any contradictory evidence of record.

c.  Whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

Neuropathy of Upper Extremities

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy of the upper extremities was incurred in or caused by service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy of the upper extremities was caused by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to: 

(1) a November 2008 VA environmental examination which indicates that the Veteran has neuropathy of the lower and upper extremities; 

(2) a November 2008 neurological consultation note that the Veteran reported that his hands were numb and couldn't feel heat when testing water temperature and where the clinician noted that the Veteran was service connected for diabetes mellitus, and also noted "which should now specifically include diagnosis of diabetic neuropathy, and ALSO carpal tunnel syndrome" and an impression of diabetic neuropathy, moderate, more sensory than motor; 

(3) a January 2011 VA neurological consultation which indicates an impression of diabetes mellitus sensorimotor neuropathy; and

(4) August 2014 Southern Neurologic and Spinal Institute medical evidence.  

c.  Whether it is at least as likely as not that the Veteran's neuropathy of the upper extremities is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's neuropathy of the upper extremities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


